IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,978


EX PARTE RICHARD A. CRUTCHFIELD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 241-1405-09 IN THE 241ST  DISTRICT COURT

FROM SMITH COUNTY



Per curiam.
 
O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his
conviction. Crutchfield v. State, No. 12-09-00440-CR (Tex. App.--Tyler Jul. 29, 2011)
(unpublished). 
	Applicant contends that his trial counsel rendered ineffective assistance because he did not
discover that a conviction alleged as an enhancement and used as punishment evidence had been
reversed and dismissed. Applicant contends that this failure prevented counsel from properly
challenging the use of that prior conviction in the punishment phase.  
	The trial court has determined that trial counsel's performance was deficient in that counsel
did not discover that a prior conviction resulting in a life sentence had been overturned on appeal and
then dismissed. As counsel did not discover this and demonstrate that the prior conviction was
invalid, the State was able to use the vacated life sentence at punishment as evidence and in
argument, which prejudiced Applicant. Relief is granted. The sentence in Cause No. 241-1405-09
in the 241st District Court of Smith County is vacated, and Applicant is remanded to the custody of
the Sheriff of Smith County so that the trial court may conduct new punishment proceedings. The
trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court
issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 6, 2013
Do not publish